DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 03/10/2022, to the Non-Final Office Action mailed on 12/10/2021. 
Claims 1, 7-9, 13 are amended. Claims 1-20 are pending and addressed below.

Claim Objections
Claim 9 is objected to because the claim is applied to a first terminal device. However, amendment limitation “wherein the second terminal device comprises a plurality of concurrent power control processes for sidelink communication with one or more first terminal devices” applies to a second terminal device, and the limitation has no relevance for the first terminal device.
Claim 17 is objected to because it should recite --a second terminal-- instead of “a terminal”, to differentiate it from the first terminal.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, 9, 13 and 17, amendment feature “wherein the second terminal device comprises a plurality of concurrent power control processes for sidelink communication with one or more first terminal devices” is not described in the specification, in relation to the expression “concurrent”. Spec. e.g. para [86] recites only that “the second terminal device may have a plurality of power control processes” without reciting concurrent or simultaneous processes.
With respect to Claim 9, amendment feature “the power control indication information is determined by the first terminal device based on a bandwidth portion (BWP) and a resource pool in a mapping association relationship with the power control process associated with the first terminal device” is not described in the Spec. Specification, and Applicant’s cited paragraphs [0045]-[0046], [0086]-[0089] and [0093] of the written description in support of the amendment, do not teach this feature. 
Claims 10-12 and 17-20 are similarly rejected due to being dependent on the rejected claim 9.











Claim Rejections - 35 USC § 103
Claims 1, 9, 13 and 17 are rejected under 103 as being unpatentable over Wang Hong et al (WO2018027993A1), hereinafter Wang, in view BAE Duckhyun et al (US20210099958), hereinafter BAE.
As the publication WO2018027993A1 is in Chinese, corresponding US publication (US20190174429) is used for citations in the rejections below.
Regarding claims 1 and 13, Wang teaches, a sidelink power control method, applied to a second terminal device (Wang: Fig. 7, First terminal) / a terminal device, and comprising:
sending information to a first terminal device in sidelink communication, so that the first terminal device generates power control indication information based on a receiving status of the information (Wang: Fig. 7, 701, 702; [155]-[157], teaches a first terminal (a terminal device in the instant claim) sending a signal to a second terminal (a first terminal in the instant claim), and the second terminal obtains a power value (i.e. receiving status) of the signal to determine a power control information), 
receiving the power control indication information from the first terminal device (Wang: Fig. 7, 703; [158], teaches the first terminal receiving the power control information), and 
determining an information transmit power of the second terminal device in the sidelink communication according to the power control indication information (Wang: Fig. 7, 704, 705; [163]-[164], teaches determining, by the firs terminal, transmit power, based on the received power control indication information, to transmit data).
Wang does not expressly teach, wherein the second terminal device comprises a plurality of concurrent power control processes for sidelink communication with one or more first terminal devices, each power control process is in a mapping association relationship with a bandwidth portion (BWP) and a resource pool.
However, in the same field of endeavor, BAE teaches, wherein the second terminal device comprises a plurality of concurrent power control processes for sidelink communication with one or more first terminal devices (BAE: [135] [139] teaches multiple power control schemes/methods (i.e. processes). BAE is related to transmission power control in a cellular network, therefore, is applicable to wireless terminal-to-terminal communication), each power control process is in a mapping association relationship with a bandwidth portion (BWP) and a resource pool (BAE: [116], [210]-[212] teaches power control schemes, characterized by power control domains, is associated with bandwidth part and resource region/blocks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s method to include wherein the second terminal device comprises a plurality of concurrent power control processes for sidelink communication with one or more first terminal devices, each power control process is in a mapping association relationship with a bandwidth portion (BWP) and a resource pool.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for performing uplink transmission power control in NR system for achieving 5G performance (BAE: [1]-[2]).
Regarding claim 13, Wang further teaches, a terminal device, comprising a memory (Wang: Fig. 18, 1804 Memory), a processor (Wang: Fig. 18, 1803, 1805, Processor), and a program stored in the memory (Wang: Fig. 18, 1804 Memory).

Regarding claims 9 and 17, Wang teaches, a sidelink power control method, applied to a first terminal device (Wang: Fig. 7, Second terminal) / a terminal device, and comprising: 
receiving information from a second terminal device in sidelink communication (Wang: Fig. 7, 701, 702; [155]-[156], teaches a second terminal (a terminal device in the instant claim) receiving a signal, and obtains a power value (i.e. receiving status) of the signal to determine a power control information), and 
sending power control indication information to the second terminal device based on a receiving status of the information, so that the second terminal device determines an information transmit power of the second terminal device in the sidelink communication according to the power control indication information (Wang: Fig. 7, 703, 704, 705; [158], [163]-[164] teaches the second terminal sending the power control information to a first terminal (a second terminal device in the instant claim) to determine transmit power).
Wang does not expressly teach, wherein the second terminal device comprises a plurality of concurrent power control processes for sidelink communication with one or more first terminal devices, the power control indication information is determined by the first terminal device based on a bandwidth portion (BWP) and a resource pool in a mapping association relationship with the power control process associated with the first terminal device.
However, in the same field of endeavor, BAE teaches, wherein the second terminal device comprises a plurality of concurrent power control processes for sidelink communication with one or more first terminal devices (BAE: [135] [139] teaches multiple power control schemes/methods (i.e. processes)), the power control indication information is determined by the first terminal device based on a bandwidth portion (BWP) and a resource pool in a mapping association relationship with the power control process associated with the first terminal device (BAE: [203], teaches indication information is dependent on whether bandwidth indicator and resource allocation information is included or not in the signaling message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s method to include wherein the second terminal device comprises a plurality of concurrent power control processes for sidelink communication with one or more first terminal devices, the power control indication information is determined by the first terminal device based on a bandwidth portion (BWP) and a resource pool in a mapping association relationship with the power control process associated with the first terminal device.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for performing uplink transmission power control in NR system for achieving 5G performance (BAE: [1]-[2]).

Regarding claim 17, Wang further teaches, a terminal device, comprising a memory (Wang: Fig. 18, 1804 Memory), a processor (Wang: Fig. 18, 1803, 1805, Processor), and a program stored in the memory (Wang: Fig. 18, 1804 Memory).

Claims 2, 5, 10, 12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of BAE, as applied to claims 1, 9, 13, 17 above, and further in view of SAIWAI Takahiro et al (US20190053305), hereinafter SAIWAI.
Regarding claims 2, 10, 14 and 18, Wang in view of BAE teaches, the method/terminal, as outlined in the rejection of claims 1, 9, 13 and 17.
Wang and BAE do not expressly teach, wherein the receiving the power control indication information from the first terminal device comprises:
receiving target information from the first terminal device, wherein the target information carries the power control indication information, and the target information is one of the following information: sidelink control information (SCI), a physical sidelink control channel (PSCCH), and a physical sidelink shared channel (PSSCH).
However, in the same field of endeavor, SAIWAI teaches, wherein the receiving the power control indication information from the first terminal device comprises:
receiving target information from the first terminal device, wherein the target information carries the power control indication information, and the target information is one of the following information: sidelink control information (SCI), a physical sidelink control channel (PSCCH), and a physical sidelink shared channel (PSSCH) (SAIWAI: [194]-[195], teaches the power control indication information is sent through SCI, PSCCH or PSSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and BAE’s method/terminal to include that power control information is sent through SCI, PSCCH or PSSCH.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a radio terminal with capability of relaying traffic between another radio terminal and a network by a proximity service (Saiwai: [5]).
Regarding claims 5, 12 and 20, Wang in view of BAE teaches, the method/terminal, as outlined in the rejection of claims 1, 9, and 17.
Wang and BAE do not expressly teach, wherein the power control indication information comprises a power change parameter, and the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: adjusting a current transmit power based on a value of the power change parameter to obtain the information transmit power of the terminal device in the sidelink communication.
However, in the same field of endeavor, SAIWAI teaches, wherein the power control indication information comprises a power change parameter (SAIWAI: [195]-[196], teaches the power control information comprises an instruction to increase or decrease the transmission power i.e. power change parameter), and the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: adjusting a current transmit power based on a value of the power change parameter to obtain the information transmit power of the terminal device in the sidelink communication (SAIWAI: [196]-[197], teaches transmission power is adjusted according to the received power control information (i.e. power change parameter)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and BAE’s method/terminal to include that wherein the power control indication information comprises a power change parameter, and the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: adjusting a current transmit power based on a value of the power change parameter to obtain the information transmit power of the terminal device in the sidelink communication.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a radio terminal with capability of relaying traffic between another radio terminal and a network by a proximity service (Saiwai: [5]).

Claims 3-4, 11, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of BAE, as applied to claims 1, 9, 13, 17 above, and further in view of Choi Jin Soo et al (US 20100265862), hereinafter Choi.
Regarding claims 3, 11, 15 and 19, Wang in view of BAE teaches, the method/terminal, as outlined in the rejection of claims 1, 9, 13 and 17.
Wang BAE do not expressly teach, wherein the power control indication information comprises one or a combination of the following: a hybrid automatic repeat request acknowledgment/negative acknowledgment (HARQ ACK/NACK), a channel quality indicator (CQI), a signal-to-noise ratio (SINR), and a block error rate (BLER).
However, in the same field of endeavor, Choi teaches, wherein the power control indication information comprises one or a combination of the following: a hybrid automatic repeat request acknowledgment/negative acknowledgment (HARQ ACK/NACK) (Choi; Jin Soo et al (US 20100265862) Fig. 13, teaches power control based on ACK/NACK feedback information. ACK/NACK is associated with HARQ in wireless. This satisfies “one of” criteria of the claim. The difference is that the prior art teaches power control between a base station and a terminal, however, same technique can be applied to power control between two terminals in a direct communication), a channel quality indicator (CQI) (Choi: Fig. 14 teaches power control in a combination of ACK/NACK and CQI feedback information. This satisfies “combination of” criteria of the claim. The difference is that the prior art teaches power control between a base station and a terminal, however, same technique can be applied to power control between two terminals in a direct communication), a signal-to-noise ratio (SINR), and a block error rate (BLER). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and BAE’s method/terminal to include that the power control indication information comprises one or a combination of the following: a hybrid automatic repeat request acknowledgment/negative acknowledgment (HARQ ACK/NACK), a channel quality indicator (CQI), a signal-to-noise ratio (SINR), and a block error rate (BLER).
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for controlling power, which reduces waste of radio resources (Choi: [6]).
Regarding claims 4 and 16, Wang, in view of BAE and Choi, teaches the method/terminal, as outlined in the rejection of claims 3 and 15.
Wang and BAE do not expressly teach, wherein the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: 
determining the information transmit power of the terminal device in the sidelink communication based on a quantity of pieces of the received power control indication information and a total quantity of the terminal devices and the first terminal devices, or, 
wherein the power control indication information comprises the HARQ ACK/NACK and the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: determining, based on a first threshold and a proportion of the HARQ NACKs to a sum of the HARQ ACKs and the HARQ NACKs, the information transmit power of the terminal device in the sidelink connunication, wherein the first threshold is determined based on higher-layer configuration information, or determined according to a preset protocol, or predefined, or, 
wherein the power control indication information comprises the CQI, and the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: 
determining, based on a magnitude relationship between the CQI and an expected CQI, the information transmit power of the terminal device in the sidelink communication, wherein the expected CQI is determined based on higher-layer configuration information, or determined according to a preset protocol, or predefined.
However, in the same field of endeavor, Choi teaches, wherein the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: 
determining the information transmit power of the terminal device in the sidelink communication based on a quantity of pieces of the received power control indication information and a total quantity of the terminal devices and the first terminal devices, or, 
wherein the power control indication information comprises the HARQ ACK/NACK (Choi: Fig. 13, [84], teaches power control indication information comprises the ACK/NACK. The difference is that the prior art teaches power control between a base station and a terminal, however, same technique can be applied to power control between two terminals in a direct communication), and 
the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: determining, based on a first threshold and a proportion of the HARQ NACKs to a sum of the HARQ ACKs and the HARQ NACKs, the information transmit power of the terminal device in the sidelink connunication (Choi: [86]-[88], teaches NACK rate with respect to total ACK and NACK is generated and compared with a reference (i.e. threshold) NACK rate to determine transmit power), wherein the first threshold is determined based on higher-layer configuration information, or determined according to a preset protocol, or predefined (Choi: [87] teaches reference NACK rate may be arbitrarily configured by the base station (i.e. predefined or configured through higher-layer configuration). This satisfies “or” criteria of the claim), or, 
wherein the power control indication information comprises the CQI, and the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: 
determining, based on a magnitude relationship between the CQI and an expected CQI, the information transmit power of the terminal device in the sidelink communication, wherein the expected CQI is determined based on higher-layer configuration information, or determined according to a preset protocol, or predefined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and BAE’s method/terminal to include that wherein the power control indication information comprises the HARQ ACK/NACK, and the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: determining, based on a first threshold and a proportion of the HARQ NACKs to a sum of the HARQ ACKs and the HARQ NACKs, the information transmit power of the terminal device in the sidelink connunication.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for controlling power, which reduces waste of radio resources (Choi: [6]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of BAE and SAIWAI, and further in view of DAI Mingzeng et al (US 20140274196), hereinafter DAI.
Regarding claim 6, Wang, in view of BAE and SAIWAI, teaches the method, as outlined in the rejection of claim 5.
Wang, BAE and SAIWAI do not expressly teach, wherein the value of the power change parameter is a difference between a preset receive power threshold of the first terminal device and a receive power of the first terminal device, and the preset receive power threshold of the first terminal device is determined based on higher-layer configuration information, or determined according to a preset protocol, or predefined.
However, in the same field of endeavor, Dai teaches, wherein the value of the power change parameter is a difference between a preset receive power threshold of the first terminal device and a receive power of the first terminal device (DAI: Fig. 5, 501, 504, 505, 506, 508; [89]-[93] teaches value of the power control information, obtained by the second UE, is based on the difference between the received SINR (SINR, Signal to Interference and Noise Ration, is related to signal power) and a threshold SINR, therefore, the same concept can be applied to receive power based D2D power control), and the preset receive power threshold of the first terminal device is determined based on higher-layer configuration information, or determined according to a preset protocol, or predefined (DAI: [79] teaches threshold SINR is sent through System information or RRC, i.e. higher-layer signaling). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, BAE and SAIWAI’s method to include that wherein the value of the power change parameter is a difference between a preset receive power threshold of the first terminal device and a receive power of the first terminal device, and the preset receive power threshold of the first terminal device is determined based on higher-layer configuration information, or determined according to a preset protocol, or predefined.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for adjusting the power of the UE at the transmitting end in order to effectively control the transmit power of the UE at the transmitting end, in the existing D2D mode (DAI:[4]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of SAIWAI, BAE and DAI, and further in view CHOI.
Regarding claim 7, Wang, in view of BAE, SAIWAI, DAI and CHOI, teaches the method, as outlined in the rejection of claim 6.
Wang, BAE, SAIWAI and DAI do not expressly teach, wherein the adjusting a current transmit power based on a value of the power change parameter to obtain the information transmit power of the terminal device in the sidelink communication comprises: 
determining, based on a value of the power change parameter corresponding to each power control process, a transmit power corresponding to the power control process, determining the information transmit power of the terminal device according to a power determining rule and based on transmit powers corresponding to the plurality of power control processes, wherein the power determining rule is used to select one or more transmit powers from the transmit powers corresponding to the plurality of power control processes, so as to determine the information transmit power of the terminal device.
However, in the same field of endeavor, Choi teaches, wherein the terminal device comprises a plurality of power control processes (CHOI: Figs. 13-17, teaches power control comprises ACK/NACK based process and CQI based process i.e. multiple power control processes),
the adjusting a current transmit power based on a value of the power change parameter to obtain the information transmit power of the terminal device in the sidelink communication comprises: 
determining, based on a value of the power change parameter corresponding to each power control process, a transmit power corresponding to the power control process (CHOI: Figs. 13-17, teaches transmit power is determined based ACK/NACK or CQI of power controlling information (i.e. power change parameter, using corresponding process), 
determining the information transmit power of the terminal device according to a power determining rule and based on transmit powers corresponding to the plurality of power control processes, wherein the power determining rule is used to select one or more transmit powers from the transmit powers corresponding to the plurality of power control processes, so as to determine the information transmit power of the terminal device (CHOI: Figs. 13-17, see above. Power determining rules can be NACK rate or CQI difference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, BAE, SAIWAI and DAI’s method to include that wherein the terminal device comprises a plurality of power control processes, the adjusting a current transmit power based on a value of the power change parameter to obtain the information transmit power of the terminal device in the sidelink communication comprises: determining, based on a value of the power change parameter corresponding to each power control process, a transmit power corresponding to the power control process, determining the information transmit power of the terminal device according to a power determining rule and based on transmit powers corresponding to the plurality of power control processes, wherein the power determining rule is used to select one or more transmit powers from the transmit powers corresponding to the plurality of power control processes, so as to determine the information transmit power of the terminal device.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for controlling power, which reduces waste of radio resources (Choi: [6]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of SAIWAI, BAE, DAI and CHOI, and further in view of BAE.
Regarding claim 8, Wang, in view of BAE, SAIWAI, DAI and CHOI, teaches the method, as outlined in the rejection of claim 7.
Wang, BAE, SAIWAI, DAI and CHOI do not expressly teach, wherein a preset receive power threshold of the first terminal device on a first power control process is determined by a BWP and a resource pool that are in a mapping association relationship with the first power control process, and the first power control process is one of the plurality of power control processes.
However, in the same field of endeavor, BAE  teaches, wherein a preset receive power threshold of the first terminal device on a first power control process is determined by a BWP and a resource pool that are in a mapping association relationship with the first power control process (BAE: [216]-[217, [223] suggests any parameter, such as PHR, threshold etc. used for power control are associated with power control process), and the first power control process is one of the plurality of power control processes (BAE: [135] [139] teaches multiple power control methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, BAE, SAIWAI, DAI and CHOI’s method to include that wherein a preset receive power threshold of the first terminal device on a first power control process is determined by a BWP and a resource pool that are in a mapping association relationship with the first power control process, and the first power control process is one of the plurality of power control processes.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for performing uplink transmission power control in NR system for achieving 5G performance (BAE: [1]-[2]).

Response to Arguments
Applicant’s arguments filed on 03/10/2022, with respect to claim 1 over BAE have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.12 that “BAE introduced the concept of "power control domain". As recited in paragraph [0112] of BAE: "in relation to NR system uplink transmission power control, it is needed to consider various power control domains (i.e., various power control types) for various uplink transmissions", and as recited in paragraph [0116] of BAE: " 'power control domain' may mean a domain or unit differentiated to apply a different power control scheme depending on a specific reference", the power control domain refers to a power control type to which a different power control scheme is applied. Neither the term "domain" nor the term "unit" can be reasonably interpreted as the limitation "process". Further, different power control schemes are required for different power control domains. In contrast, the plurality of concurrent power control processes in the second terminal device for sidelink communication with one or more first terminal devices are processes that occur concurrently in the second terminal device to perform transmit power control with respect to sidelink communications with one or more first terminal devices. The concurrent processes are directed to one or more first terminal devices, instead of different power control types, and may adopt the same power control scheme. As such the power control domains as taught in BAE cannot be considered as an equivalent to the concurrent power control processes in the second terminal device. Hence, BAE fails to disclose the limitation "a plurality of concurrent power control processes for sidelink communication with one or more first terminal devices". It follows that BAE also fails to disclose the limitation "each power control process is in a mapping association relationship with a bandwidth portion (BWP) and a resource pool". 
Hence, BAE fails to teach or suggest the limitations "the second terminal device comprises a plurality of concurrent power control processes for sidelink communication with one or more first terminal devices; each power control process is in a mapping association relationship with a bandwidth portion (BWP) and a resource pool".”
However, the examiner respectfully disagrees. BAE describes various power control transmission schemes/methods (i.e. processes) (para [119]) based on power control domain. Power control domain, in BAE, comprises “uplink transmission-related settings and/or various uplink transmission types” (para [5]), such as scheduling units, (para [151]), bandwidth part (para [165]), and works like power control parameter for power control processes, as in Spec para [86] “... each power control process has one power change parameter corresponding to the power control process ...”. Therefore, BAE describes plurality of power control processes.
As for “concurrent power control processes” in the claim, no reference of this is found in the specification, as outlined in 112(a) Rejection above. However, for the sake of argument, BAE may suggest running concurrent power control processes, because UE in BAE is a 3GPP based UE supporting dual connectivity or carrier aggregation (see BAE para [3]), and therefore, can have concurrent power control processes on the links on different carriers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boudreau, U.S. Publication No. 20150351044 - Power Control for Mitigating Device-to-Device Interference to Adjacent Networks.
MolavianJazi, U.S. Publication No. 20190159135 - POWER CONTROL FOR MULTIPLE UPLINK TRANSMISSIONS.
QIN, U.S. Publication No. 20170202041 - WIRELESS COMMUNICATION DEVICE AND WIRELESS COMMUNICATION METHOD.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472